We have reviewed petitioner's arguments and appendix and
                conclude that our intervention by way of extraordinary relief is not
                warranted at this time.   Id. Accordingly, we deny this petition. Smith,
                107 Nev. at 677, 818 P.2d at 851; see also NRAP 21(b)(1).
                             It is so ORDERED. 1




                                                                                      J.



                                                                                      J.




                cc: Hon. Kathleen E. Delaney, District Judge
                     Prince & Keating, LLP
                     Santoro Whitmire
                     Olson, Cannon, Gormley, Angulo & Stoberski
                     Lipson Neilson Cole Seltzer & Garin, P.C.
                     Canyon Law Group, PLLC
                     Eighth District Court Clerk




                      1 Inlight of this order, we deny petitioner's June 25, 2014, stay
                motion as moot.



SUPREME COURT
        OF                                           2
     NEVADA


(0) 1947A